number release date id office uilc cca_2010040114593850 ------------------------- from -------------------- sent thursday april pm to ------------------ cc subject re erisa question the provision usc b that you are referring to is sec_404 of erisa that provides that no fiduciary may maintain the indicia of ownership of any assets of a plan outside the jurisdiction of the district courts of the u s except as authorized by the secretary of labor by regulation the department of labor dol promulgated such regulations pincite c f_r 404b-1 in the erisa conference_report congress noted its intent to prevent so-called runaway assets and stated that the basic objective of the requirement that the indicia of ownership remain within the jurisdiction of a united_states district_court is to preclude frustration of adequate fiduciary supervision and remedies for breach of trust however the risk of misappropriation of plan assets and their removal beyond the effective process of an american court is minimal where the assets are under the management or control of a bank trust company or similar institution which is subject_to adequate regulation and examination by state or federal supervisory agencies such an institution would be responsive to legal process and to traditional principles of fiduciary responsibility under trust law see h_r rep no 93rd cong 2nd sess pincite emphasis added attached is dol advisory opinion 2008-04a date that discusses the application of sec_404 of erisa and the regulations pincite c f_r 404b-1 as it applies to a fiduciary that is a bank however it should be noted that the fiduciary could also be an insurance_company which is qualified under the laws of more than one state to manage acquire or dispose_of any asset of a plan or an investment adviser registered under the investment advisers act of c f_r 404b-1 go to the following dol website http www dol gov dol allcfr ebsa title_29 part_2550 29cfr2550 404b-1 htm if you want to get a copy of because this is an erisa item that is under the jurisdiction of dol they would be the better place to call to discuss the facts of your case if you want me to set up a conference call with someone at dol call me
